UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-QSB [ X] Quarterly Report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended September 30, 2003 [ ] Transition Report pursuant to 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period to Commission File Number 000-33369 SEDONA SOFTWARE SOLUTIONS, INC. (Exact name of small Business Issuer as specified in its charter) NEVADA 98-0226926 (State or other jurisdiction of (IRS Employer Identification No.) incorporation or organization) 503-1 VANCOUVER, BRITISH COLUMBIA, CANADA V6G 3B7 (Address of principal executive offices) (Zip Code) Issuers telephone number, including area code: (604) 681-6334 Not Applicable (Former name, former address and former fiscal year, if changed since last report) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the issuer was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days [ X ] Yes [ ] No State the number of shares outstanding of each of the issuers classes of common stock, as of the latest practicable date: 5,376,500 shares of common stock, $0.001 par value outstanding as of September 30, 2003. 1 PART 1 - FINANCIAL INFORMATION Item 1. Financial Statements The accompanying unaudited financial statements have been prepared in accordance with the instructions to Form 10-QSB and Item 310 (b) of Regulation S-B, and, therefore, do not include all information and footnotes necessary for a complete presentation of financial position, results of operations, cash flows, and stockholders' equity in conformity with generally accepted accounting principles. In the opinion of management, all adjustments considered necessary for a fair presentation of the results of operations and financial position have been included and all such adjustments are of a normal recurring nature. Operating results for the three months ended September 30, 2003 are not necessarily indicative of the results that can be expected for the year ending June 30, 2004. 2 SEDONA SOFTWARE SOLUTIONS, INC. (A Development Stage Company) INTERIM FINANCIAL STATEMENTS SEPTEMBER 30, 2003 (Unaudited) (Stated in U.S. Dollars) F1 SEDONA SOFTWARE SOLUTIONS, INC. (A Development Stage Company) INTERIM BALANCE SHEET (Unaudited) (Stated in U.S. Dollars) SEPTEMBER 30 JUNE 30 2003 2003 (Audited) ASSETS Current Cash $ $ 27 LIABILITIES Current Accounts payable and accrued liabilities $ $ Advances due to director (Note 3) STOCKHOLDERS DEFICIENCY Share Capital Authorized: 70,000,000 common shares, par value $0.001 per share 5,000,000 preferred shares, par value $0.001 per share Issued and outstanding: 5,376,500 common shares Additional paid-in capital Deficit Accumulated During The Development Stage ) $ $ 27 F2 SEDONA SOFTWARE SOLUTIONS, INC. (A Development Stage Company) INTERIM STATEMENT OF LOSS (Unaudited) (Stated in U.S. Dollars) CUMULATIVE PERIOD FROM DATE OF INCEPTION JULY 14 THREE MONTHS ENDED 1999 TO SEPTEMBER 30 SEPTEMBER 30 2003 2002 Expenses Consulting fees $ - $ - $ Option payments - - Professional fees Bank charges and office 64 Transfer fees 50 Net Loss For The Period $ $ $ Basic and Diluted Loss Per Share $ ) $ ) Weighted Average Number Of Shares Outstanding F3 SEDONA SOFTWARE SOLUTIONS, INC. (A Development Stage Company) INTERIM STATEMENT OF CASH FLOWS (Unaudited) (Stated in U.S. Dollars) CUMULATIVE PERIOD FROM DATE OF INCEPTION JULY 14 THREE MONTHS ENDED 1999 TO SEPTEMBER 30 SEPTEMBER 30 2003 2002 2003 Cash Flows From Operating Activities Net loss for the period $ ) $ ) $ ) Adjustments To Reconcile Net Loss To Net Cash Used By Operating Activities Accounts payable and accrued liabilities ) Advances due to director ) ) Cash Flows From Financing Activity Issue of common shares - - (Decrease) Increase In Cash ) Cash, Beginning Of Period 27 56 - Cash, End Of Period $ $ 15 $ F4 SEDONA SOFTWARE SOLUTIONS, INC. (A Development Stage Company) INTERIM STATEMENT OF STOCKHOLDERS EQUITY (DEFICIENCY) SEPTEMBER 30, 2003 (Unaudited) (Stated in U.S. Dollars) DEFICIT COMMON STOCK ACCUMULATED ADDITIONAL DURING THE PAID-IN DEVELOPMENT SHARES AMOUNT
